Citation Nr: 0804414	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  06-01 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a sleep disorder 
due to undiagnosed illness.

2.  Entitlement to service connection for chronic fatigue 
with muscle aches due to undiagnosed illness.


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1988 to May 
1991, which included service in the Southwest Asia Theater of 
operations during the Persian Gulf War.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

In his January 2006 substantive appeal (VA Form 9), the 
veteran requested a hearing at the RO before a Veterans Law 
Judge of the Board - commonly referred to as a travel Board 
hearing.  However, the veteran failed to appear for his 
scheduled hearing in December 2006.  38 C.F.R. § 20.704(d) 
(2007).


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia Theater of 
Operations in support of Operation Desert Storm/Desert Shield 
during the Persian Gulf War.

2.  The veteran does not have objective indicators of a 
chronic disability involving a sleep disorder.  Indeed, a 
sleep study in August 2006 was normal and unremarkable for 
any sleep disorder.

3.  The veteran's symptoms of fatigue and muscle aches are 
due to an undiagnosed illness in service during the Persian 
Gulf War that have manifested for more than six months since 
service to a compensable degree.




CONCLUSIONS OF LAW

1.  An undiagnosed illness manifested by a sleep disorder was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2007).

2.  Fatigue with muscle aches, due to an undiagnosed illness, 
was incurred during active military service.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO in September 2003, January 2004, March 2004, July 
2004, and October 2005 (1) informed the veteran about the 
information and evidence not of record that is necessary to 
substantiate his claims; (2) informed him about the 
information and evidence that VA would obtain and assist him 
in obtaining; (3) informed him about the information and 
evidence he was expected to provide; and (4) requested that 
he provide any evidence in his possession pertaining to his 
claims, or something to the effect that he should "give us 
everything you've got pertaining to your claims."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
sent a Dingess letter in March 2006.

The Federal Circuit Court recently held that a statement of 
the case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 07-7130 (Fed. Cir. September 17, 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also, Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

This is important to point out because, after providing the 
additional Dingess notice in March 2006, the RO went back and 
readjudicated the claims in the September 2006 SSOC.  So 
there has been reconsideration of the claims since providing 
all necessary VCAA notice.

Even if there is arguably any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claims; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
concerning the claims under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  The RO obtained all pertinent medical records the 
veteran identified.  In addition, VA furnished him a 
compensation examination to determine the etiology of his 
claimed conditions, including in terms of whether they are 
due to undiagnosed illness related to his military service in 
the Persian Gulf War.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  Accordingly, the Board finds that 
no further assistance is needed to meet the requirements of 
the VCAA or Court.

Governing Statutes and Regulations

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection requires:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

There are, however, special provisions for claims, as here, 
for disabilities based on undiagnosed illness.  Service 
connection may be established for a Persian Gulf veteran who 
exhibits objective indications of chronic disability which 
cannot be attributed to any known clinical diagnosis, but 
which instead results from an undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 C.F.R. § 3.317(a)(1).  A "Persian Gulf veteran" 
is one who served in the Southwest Asia Theater of operations 
during the Persian Gulf War.  See 38 C.F.R. § 3.317.  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2)-(5).  

Effective March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War veterans was 
amended.  38 U.S.C.A. §§ 1117, 1118.  Essentially, these 
changes revised the term "chronic disability" to 
"qualifying chronic disability," and involved an expanded 
definition of "qualifying chronic disability" to 
include:  (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.  

The term "medically unexplained chronic multi-symptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multi-symptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii). 

With claims based on undiagnosed illness, the veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multi-symptom illness include:  fatigue, unexplained rashes 
or other dermatological signs or symptoms, headache, muscle 
pain, joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. 
§ 3.317(b).  

Section 1117(a) of Title 38 of the United States Code 
authorizes service connection on a presumptive basis only for 
disability arising in Persian Gulf veterans due to 
"undiagnosed illness" and may not be construed to authorize 
presumptive service connection for any diagnosed illness, 
regardless of whether the diagnosis may be characterized as 
poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

I.  Sleep Disorder

The veteran claims he has a sleep disorder as a result of an 
undiagnosed illness from his service in the Persian Gulf War.  
His DD Form 214 confirms he served in the Persian Gulf War 
for approximately seven months.

But other than his unsubstantiated lay statements, there is 
no objective indicator of a chronic disability involving a 
sleep disorder.  During his Persian Gulf War protocol 
examination in August 2006 and during a sleep study later 
that month, the veteran reported having poor and unrefreshing 
sleep and alleged this disorder began shortly after his 
military service concluded in 1991.  He also reported being 
tired all the time, but based on the results of the clinical 
evaluation - including the sleep study, there was no finding 
of sleep difficulty, no evidence of sleep apnea syndrome or 
periodic limb movement disorder.  The sleep study results 
were normal, and the examiner indicated the veteran's current 
symptomatology, including his complaints concerning the sleep 
disorder at issue, is more likely than not the result of 
anxiety after returning from the Gulf War.  The examiner 
further indicated that the veteran's symptoms are 60-70 
percent better now, than before, noting that an over-the-
counter sleeping pill is very effective at treating this 
condition.

In addition, the Board has reviewed the veteran's service 
medical records and VA outpatient treatment records, none of 
which makes reference to a chronic undiagnosed disability 
involving a sleep disorder.  

While the veteran's statements in support of his claim may 
constitute an objective indicator of a sleep disorder, the 
Board places greater probative value on the medical records, 
none of which as mentioned substantiates his claim that he 
has a sleep disorder.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994) (the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the veteran.)  Hence, compensation for a sleep 
disorder is not warranted under 38 C.F.R. § 3.317.

In short, the record does not objectively confirm the 
veteran's complaints of a sleep disorder, as the results of 
his VA compensation examination - which, again, involved a 
formal sleep study, and his treatment records do not provide 
the necessary corroboration.  So the preponderance of the 
evidence is against his claim, in turn meaning the benefit-
of-the-doubt doctrine is not for application.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board must deny 
the appeal.

II. Fatigue with Muscle Aches

The veteran also claims that he has fatigue with muscle aches 
as a result of an undiagnosed illness from his service during 
the Persian Gulf War.  And, as already acknowledged, his DD 
Form 214 confirms he served in the Persian Gulf War for 
approximately seven months.

As for his specific contentions, the Board has conducted a de 
novo review of the claims file and determined that, resolving 
all reasonable doubt in his favor, the evidence of record 
supports granting this claim for service connection for 
fatigue with muscle aches due to undiagnosed illness.  With 
respect to his current condition, his recent VA examination 
in August 2006 has shown indications of fatigue; indeed, the 
diagnosis was chronic fatigue syndrome.

While the veteran's service medical records do not 
necessarily indicate problems with fatigue, there is 
nonetheless competent medical evidence that he exhibited 
signs of fatigue with muscle aches for more than six months 
after service to a compensable degree.  Specifically, the 
August 2006 Gulf War examination report indicates his 
symptoms of fatigue began in August 1991, approximately three 
months after his discharge from service.  These symptoms 
include that he felt an occasional skipped beat about once a 
month and chronic fatigue.  Objective findings noted regular 
heart rate and rhythm, no murmurs, gallops or rubs, and no 
skipped beats.  And, as mentioned, the VA compensation 
examiner diagnosed chronic fatigue syndrome, also indicating 
a rheumatologist would provide further comment.

A rheumatologist examined the veteran and provided a 
supplemental medical opinion.  The veteran reported being 
tired all the time, using most of his sick leave due to this 
condition, and saving most of his energy for work.  He also 
complained of generalized muscle aches and soreness and noted 
that the pain feels as if it is "in the bone."  He said 
that, although he has stopped performing a number of 
activities such as tending to his yard and being less active 
with his children, he remains gainfully employed.  
Consequently, the examiner surmised "it is doubtful [the 
veteran] meets the criteria outlined for chronic fatigue 
syndrome," adding that there are no episodes of 
incapacitation requiring bed rest and treatment by a 
physician, and that there is no indication he takes 
medication on a regular basis for his fatigue symptoms.  
Interestingly, though, at the conclusion of the evaluation 
this examiner nonetheless diagnosed fatigue.

Thus, the fact remains there were diagnoses of fatigue and 
chronic fatigue syndrome at the conclusion of those VA 
examinations.  And chronic fatigue is a sign or symptom that 
may be a manifestation of an undiagnosed illness.  
38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).  Moreover, as 
mentioned, with claims based on undiagnosed illness, the 
veteran is not required to provide competent evidence linking 
his current disability to an event during service.  Gutierrez 
v. Principi, 19 Vet. App. 1 (2004).  It equally deserves 
mentioning that the veteran has repeatedly indicated he has 
difficulty keeping up with work due to his chronic fatigue 
and that he used 38 out of his 40 sick leave days allocated 
in 2006.  Indeed, this lay evidence noted prior to and during 
the examination somewhat contradicts the evaluating 
rheumatologist's statement that the veteran has had no 
episodes of incapacitation requiring bed rest and treatment 
when it is evidently clear from his statements that this 
condition has affected his ability to work and required bed 
rest and treatment.  Consequently, the Board finds there is 
objective clinical confirmation of his fatigue with muscle 
aches, as evidenced by this diagnosis during his VA 
examination, but no identified or identifiable cause for his 
documented symptoms.  So resolving all reasonable doubt in 
his favor, it is just as likely as not that his fatigue with 
muscle aches is the result of the type of undiagnosed illness 
contemplated by 38 C.F.R. § 3.317.  See 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).


ORDER

The claim for service connection for a sleep disorder due to 
undiagnosed illness is denied.

But the claim for service connection for chronic fatigue with 
muscle aches due to undiagnosed illness is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


